Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

DETAILED ACTION

	
Status of Claims
	Claims 1-4,9,11-18,21-25,29,35-37, and 39-44 are pending in the application. Claims 1,21,23-25,29,35-37,and 39 have been amended and claims 5-8,10,19,20,26-28,30-34,38 and 45-73 have been cancelled.  Claims 2,4,23-25,29, and 44 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1,3,9,11-18,21,22,35-37, and 39-42 have been examined to the extent they read on the elected subject matter of record.


Information Disclosure Statement
The three (3) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Maintained Rejections
	Applicant's arguments filed January 14, 2022 are acknowledged and have been fully considered.  
    The rejection of claim 37 under 35 U.S.C. 112(b)is maintained for the reasons set forth below. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


  Claim 37 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 37 recites the limitation " wherein said component is further subjected to spray drying, freeze drying, drum drying, pulse combustion drying, or rotary seed coating." on line  1.  There is insufficient antecedent basis for this limitation in the claim.    Specifically, claim 37 depends on claim 35.  Claim 37 recites the limitation “wherein said component”.  However, it is unclear as to what component of claim 35 Applicant is referring to.
Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on January 14, 2022, with respect to the rejection of claim 37 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.   Applicant argues that claim 37 has been amended to remove the word "further" which obviates the rejection. However, the Examiner is not persuaded   by Applicant’s arguments because claim 37 recites the limitation “wherein said component”.  However, it remains unclear as to what component of claim 35 Applicant is referring to.   Thus, the claim remains indefinite. 

    The rejection of  claims 1,3,9,11-18,21,22,35-37, and 39-42 under 35 USC 103 as being obvious over Zhou et al. (US PG Publication 2006/0289354 A1) in view of Corgie et al. (US PG Publication 2015/0252352 A1) and Mitter et al. (WO2015/100432 A2, cited by Applicant in the IDS filed December 5, 2019)is maintained for the reasons set forth below.  The cancellation of claims 20 and 45 renders their rejections moot. 


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,3,9,11-18,21,22,35-37, and 39-42 are rejected under 35 USC 103 as being obvious over Zhou et al. (US PG Publication 2006/0289354 A1, previously cited) in view of Corgie et al. (US PG Publication 2015/0252352 A1, previously cite) and Mitter et al. (WO2015/100432 A2, previously cited).

Applicant’s Invention



   Applicant claims a solid fungicidal composition, comprising; a) a seed comprising a coating having a polymeric solvable matrix formulated with  self- assembled mesoporous aggregates of magnetic nanoparticles comprising a hydrogen peroxide producing enzyme and a free radical producing enzyme; b) a component having a first substrate for said hydrogen peroxide producing enzyme and a second substrate for said free radical producing enzyme; and c) a chemical fungicide; wherein said composition is essentially inactive, wherein exposure of said first and second components to hydration or oxygen activates said composition and results in said substrate for said hydrogen peroxide producing enzyme being oxidized into hydrogen peroxide, wherein said hydrogen peroxide acts as a substrate for said free radical producing enzyme, and wherein said free radicals are produced having fungicidal activities.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

Zhou et al. teach an all-solid composition that contains at least a solid mixture of lactoperoxidase (free-radical producing enzyme of the instant claims), ammonium bromide (substrate for free radical producing enzyme), and an enzyme substrate, such as glucose, of an enzyme peroxide generating system in one water-soluble container, and a solid peroxide-generating enzyme, such as glucose oxidase, in another water-soluble container.  Alternatively, the all-solid composition in the first-mentioned water-soluble container may be a solid mixture of lactoperoxidase, potassium iodide, and the enzyme substrate or a solid mixture of lactoperoxidase, sodium bromide, ammonium sulfate, and the enzyme substrate.  In a further of the present invention, a potent antimicrobial solution may be formed by dissolving all the solids in the above two water-soluble containers in a desirable amount of water ([0019]).  Zhou et al. teach that the method of the invention may also be applied to control the growth of microorganisms on various substrates, including, but not limited to, surface coatings, metals, polymeric materials, natural substrates (e.g., stone), masonry, concrete, wood, paint, seeds, plants, animal hides, plastics, cosmetics, personal care products, pharmaceutical preparations, and other industrial materials ([0020 and 0076]). The composition can also be useful in agrochemical formulations for the purpose of protecting seeds or crops against microbial spoilage ([0036]).  Zhou et al. disclose that “controlling” the growth of at least one microorganism maintains the microorganism population at a desired level, reduces the population to a desired level (even to undetectable limits, e.g. zero population), and/or inhibits the growth of microorganism ([0041]). Examples of these microorganisms include fungi, bacteria, algae, and mixtures thereof ([0042]).
  With regards to the limitation of instant claims 1,3, and 42 wherein Applicant claims the use of a chemical fungicide, specifically chlorothalonil  and a method of protecting the agricultural product from a Fusarium species pathogen, Zhou et al. teach that additional chemicals, such as insecticides, may be added to the preparations depending upon the intended use of the preparation (para.0065) and that the composition is useful for agrochemical formulations (agricultural product) for the purpose of protecting seeds or crops against microbial spoilage (para.0036, 0039).Zhou discloses that “controlling” the growth of at least one microorganism maintains the microorganism population at a desired level, reduces the population to a desired level (even to undetectable limits, e.g. zero population), and/or inhibits the growth of microorganism (para.0041). Examples of these microorganisms include fungi, bacteria, algae, and mixtures thereof (para.0042).  Thus, this is merely judicious selection by one of ordinary skill in the art in the absence of evidence to the contrary.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
   One difference between the invention of the instant application and that of Zhou et al. is that Zhou et al. do not expressly teach  a polymeric solvatable matrix formulated with first component having self- assembled mesoporous aggregates of magnetic nanoparticles wherein mesoporous aggregates of magnetic nanoparticles have a magnetic nanoparticle size distribution in which at least 90% of magnetic nanoparticles have a size of at least about 3 nm and up to about 30 nm, and an aggregated particle size distribution in which at least about 90% of said mesoporous aggregates of magnetic nanoparticles have a size of at least about 10 nm and up to 500 nm and have an iron oxide composition as well as methods of formulating the claimed composition .  However, Corgie et al. teach a hierarchical catalyst composition comprising a continuous or particulate macroporous scaffold in which is incorporated mesoporous aggregates of magnetic nanoparticles, wherein an enzyme is embedded in mesopores of the mesoporous aggregates of magnetic nanoparticles and methods for synthesizing the hierarchical catalyst composition (abstract).   Typically, the primary and/or aggregated magnetic nanoparticles have a distribution of sizes, i.e., they are generally dispersed in size, either narrowly or broadly dispersed.  In different embodiments, any 
range of primary or aggregate sizes can constitute a major or minor proportion of the total range of primary or aggregate sizes.  For example, in some embodiments, a particular range of primary particle sizes (for example, at least 1, 2, 3, 5, or 10 nm and up to 15, 20, 25, 30, 35, 40, 45, or 50 nm) or a particular range of aggregate particle sizes (for example, at least 5, 10, 15, or 20 nm and up to 50, 100, 150, 200, 250, or 300 nm) constitutes at least or above 50%, 60%, 70%, 80%, 90%, 95%, 98%, 99%, or 100% of the total range of primary particle sizes.  In other embodiments, a particular range of primary particle sizes (for example, less than 1, 2, 3, 5, or 10 nm, or above 15, 20, 
25, 30, 35, 40, 45, or 50 nm) or a particular range of aggregate particle sizes 
(for example, less than 20, 10, or 5 nm, or above 25, 50, 100, 150, 200, 250, 
or 300 nm) constitutes no more than or less than 50%, 40%, 30%, 20%, 10%, 5%, 
2%, 1%, 0.5%, or 0.1% of the total range of primary particle sizes ([0036-0037]).  In some embodiments, the magnetic nanoparticles are or include a zerovalent metallic portion that is magnetic.  Some examples of such zerovalent metals include cobalt, nickel, and iron, and their mixtures and alloys.  In other embodiments, the magnetic nanoparticles are or include an oxide of a magnetic metal, such as an oxide of cobalt, nickel, or iron, or a mixture thereof ([0038-0039]).  In one embodiment, the continuous macroporous scaffold (or precursor thereof) has a polymeric composition. Some examples of synthetic organic polymers include biopolymers such as polysaccharides (e.g., cellulose, hemicellulose, xylan, chitosan, inulin, dextran, agarose, and alginic acid), polylactic acid, and polyglycolic acid ([0046]). Corgie discloses mesoporous aggregates of magnetic nanoparticles adsorbed to one or more enzymes, wherein the one or more enzymes may include a free-radical producing (FRP) enzyme (para.0032). Corgie discloses that is has been discovered that bionanocatalysts (BNCs) consisting of an enzyme, particularly a FRP enzyme, self-assembled with magnetic nanoparticles possess an enhanced enzymatic activity. In particular, it has been found that the self-assembled clusters of enzyme and magnetic nanoparticles generally possess faster turnover and lower inhibition of the enzyme as compared with the free enzyme or the magnetic nanoparticle clusters without enzyme. Corgie discloses that the BNCs can be used as an improved enzymatic or catalytic agent where other such agents are currently used (para.0005).Corgie discloses that the composition can be used to inhibit growth and function of microorganisms (abstract).In an embodiment, a combination of enzymes can be used. Among the suitable FRP enzymes include glucose oxidase and lactoperoxidase (para. 0055, 0058, and 0059).

    A second difference between the invention of the instant application and that of Zhou et al. is that Zhou et al. do not expressly teach the inclusion of a chemical antibiotic as well as the seed being a vegetable seed.  However, Mitter discloses that streptomycin, vancomycin, and ampicillin are known to be used on plant seeds to remove endogenous microbes (pg.97, para.5 to pg.98, para.2). Mitter discloses that commercial seeds are known to be treated on the surface to contain a seed coating composition in order to reduce yield losses during cultivation and to enhance the agronomic and nutritional value of the product (pg.100, para.1). Mitter discloses that seed coating compositions comprising a control agent which has antibacterial properties, such as streptomycin, are known in the art (pg.101, para.4).Among the seeds known to be treated include seeds of wheats (field crop), corn (vegetable), strawberry (fruit), and sunflower (annual and perennial flower) (pg.89-91).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


    Zhou discloses an all-solid composition for killing, preventing, or inhibiting the growth of microorganisms comprising a solid mixture of lactoperoxidase, ammonium bromide, glucose oxidase, and glucose. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Zhou and Corgie and incorporate Corgie’s self-assembled mesoporous aggregates of magnetic nanoparticles into Zhou’s composition by adsorbing Zhou’s lactoperoxidase and glucose oxidase onto Corgie’s magnetic nanoparticles that form the mesoporous aggregates. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage disclosed by Corgie, such as having enhanced enzymatic activity and faster turnover and lower inhibition of the enzymes, thus enhancing the antimicrobial activity of the aforementioned enzymes in Zhou’s composition. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Zhou and Corgie disclose using the aforementioned enzymes in controlling the growth of microorganisms, and Corgie discloses that their disclosed BNCs can be used as an improved enzymatic agent where other such agents are currently used. 
    Zhou discloses that their composition may further include additional chemicals depending on the intended use of the preparation. As discussed above, the combined teachings of Zhou, Corgie, and Mitter are directed to an antibacterial seed coating. In light of Mitter’s disclosure that antibacterial agents such as streptomycin are known to be used to remove endogenous microbes on plant seeds and known to be used in seed coatings, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date to combine the teachings of Zhou, Corgie, and Mitter and further include an additional antibacterial agent such as streptomycin into the antibacterial seed coating of the combined teachings of Zhou, Corgie, and Mitter discussed above. One of ordinary skill in the art would have been motivated to do so in order to widen the scope of bacteria controlled by the composition of the combined teachings of the prior art references. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Zhou discloses that additional chemicals may be used with their antimicrobial composition, and Mitter discloses that antibacterial agents such as streptomycin is known to be used on plant seeds. Furthermore, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Examiner's Response to Applicant’s Remarks


    Applicant’s arguments filed on January 14, 2022, with respect to the rejection of claims 1,3,9,11-18,21,22,35-37, and 39-42 under 35 USC 103 as being obvious over Zhou et al. (US PG Publication 2006/0289354 A1) in view of Corgie et al. (US PG Publication 2015/0252352 A1) and Mitter et al. (WO2015/100432 A2, cited by Applicant in the IDS filed December 5, 2019)have been fully considered but they are not persuasive.     Applicant argues that claim 1, the only independent claim in the instant application, has been amended as follows: 
“1. A fungicidal composition, comprising; 
A seed comprising a coating having a solid polymeric solvatable matrix 
formulated with self-assembled mesoporous aggregates of magnetic nanoparticles comprising a hydrogen peroxide producing enzyme and a free radical producing enzyme; a component having a first substrate for said hydrogen peroxide producing enzyme and a second substrate for said free radical producing enzyme; and a chemical fungicide; wherein said composition is essentially inactive, wherein exposure of said solid polymeric solvatable matrix and said component to hydration or oxygen activates said composition and results in said substrate for said hydrogen peroxide producing enzyme being oxidized into hydrogen peroxide, wherein said hydrogen peroxide acts as a substrate for said free radical producing enzyme, and wherein said free radicals are produced having fungicidal activities.”

    Applicant argues that the solid polymeric solvatable matrix formulated with the BNCs is now in a seed coating and that  this structure is non-obvious because it is not fairly taught by Corgie and/or Zhou. However, the Examiner is not persuaded by Applicant’s argument. Zhou et al. teach an all-solid composition that contains at least a solid mixture of lactoperoxidase (free-radical producing enzyme of the instant claims), ammonium bromide (substrate for free radical producing enzyme), and an enzyme substrate, such as glucose, of an enzyme peroxide generating system in one water-soluble container, and a solid peroxide-generating enzyme, such as glucose oxidase, in another water-soluble container.  Alternatively, the all-solid composition in the first-mentioned water-soluble container may be a solid mixture of lactoperoxidase, potassium iodide, and the enzyme substrate or a solid mixture of lactoperoxidase, sodium bromide, ammonium sulfate, and the enzyme substrate.  In a further of the present invention, a potent antimicrobial solution may be formed by dissolving all the solids in the above two water-soluble containers in a desirable amount of water ([0019]).  Zhou et al. teach that the method of the invention may also be applied to control the growth of microorganisms on various substrates, including, but not limited to, surface coatings, metals, polymeric materials, natural substrates (e.g., stone), masonry, concrete, wood, paint, seeds, plants, animal hides, plastics, cosmetics, personal care products, pharmaceutical preparations, and other industrial materials ([0020 and 0076]).  The secondary teaching, Corgie et al. teach a hierarchical catalyst composition comprising a continuous or particulate macroporous scaffold in which is incorporated mesoporous aggregates of magnetic nanoparticles, wherein an enzyme is embedded in mesopores of the mesoporous aggregates of magnetic nanoparticles and methods for synthesizing the hierarchical catalyst composition (abstract).  The composition is used in a process for inhibiting growth and function of microorganisms in a solution. In the process, water containing microorganisms (i.e., microbial-contaminated water) is treated with any of the BNC or BNC-scaffold structures, described above, provided that the BNC or BNC-scaffold structure includes an FRP enzyme, such as a peroxidase, or more specifically, a lactoperoxidase (LPO) or a lactoperoxidase combined with a glucose oxidase ([0088]). In an embodiment, a combination of enzymes can be used. Among the suitable FRP enzymes include glucose oxidase and lactoperoxidase (para. 0055, 0058, and 0059).  One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Zhou and Corgie and incorporate Corgie’s self-assembled mesoporous aggregates of magnetic nanoparticles into Zhou’s composition by adsorbing Zhou’s lactoperoxidase and glucose oxidase onto Corgie’s magnetic nanoparticles that form the mesoporous aggregates. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage disclosed by Corgie, such as having enhanced enzymatic activity and faster turnover and lower inhibition of the enzymes, thus enhancing the antimicrobial activity of the aforementioned enzymes in Zhou’s composition. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Zhou and Corgie disclose using the aforementioned enzymes in controlling the growth of microorganisms, and Corgie discloses that their disclosed BNCs can be used as an improved enzymatic agent where other such agents are currently used. 

   Lastly, Applicant argues that the instant application currently has one sibling, U.S. Patent No. 10,993,436 ("the '436 Patent") and that both the instant application and the '436 patent share the same priority (PCT/US2017/045655; U.S. Prov. 62/374,836 and 62/511,331). Claim 1 of the '436 Patent recites: 
1. A seed, comprising a solid bactericidal coating, comprising; 
a) a first polymeric water-solvatable matrix material formulated with self- assembled mesoporous aggregates of magnetic nanoparticles comprising a 
hydrogen peroxide producing enzyme and a free radical producing enzyme; 
b) a second polymeric water-solvatable matrix material formulated with a first 
substrate for said hydrogen peroxide producing enzyme and a second substrate for said free radical producing enzyme; and c) a chemical antibiotic; 
wherein said bactericidal coating is essentially inactive, wherein exposure of said first and second matrices to hydration or oxygen activates said coating and results in said substrate for said hydrogen peroxide producing enzyme being oxidized into hydrogen peroxide, wherein said hydrogen peroxide acts as a substrate for said free radical producing enzyme, and wherein said free radicals are produced having bactericidal activities, wherein said chemical antibiotic works 
synergistically with the bactericidal activity of said first and second matrices. 

 During prosecution of the '436 Patent, Applicant argues that the claims stood rejected as allegedly obvious over Zhou, Corgie, and Mitter and that this is the same combination of prior art references relied upon in the instant rejection.  Ultimately,  Applicant argues that the Office withdrew this rejection and found that a seed comprising a solid bactericidal coating was non-obvious over the art of record.   Thus, Applicant argues that the Office under a previous examiner has already found that a solid polymeric solvatable matrix formulated with BNCs in a seed coating is not obvious over the art of record, including Zhou, Corgie, and Mitter. This finding is highly relevant to the instant rejection.  Applicant argues that  M.P.E.P. §706.04 states:

	“Full faith and credit should be given to the search and action of a previous 
examiner unless there is a clear error in the previous action or knowledge of other 
prior art. In general, an examiner should not take an entirely new approach or 
attempt to reorient the point of view of a previous examiner, or make a new 
search in the mere hope of finding something. Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).”

However, the Examiner is not persuaded by Applicant’s argument.  First, while the instant claims and the claims of '436 Patent are similar, they are not exactly the same.  Secondly, the examination(s) of  co-pending applications are not germane to the examination of this application.  

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



New Rejection(s) Necessitated by the Amendment filed on January 14, 2022


Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3,9,11-18,21,22,35-37, and 39-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 introduces new matter as the claim recites the limitation: " A fungicidal composition, comprising; a) A seed comprising a coating having a solid polymeric solvatable matrix formulated with self-assembled mesoporous aggregates of magnetic nanoparticles comprising a hydrogen peroxide producing enzyme and a free radical producing enzyme; b) a component having a first substrate for said hydrogen peroxide producing enzyme and a second substrate for said free radical producing enzyme; and c) a chemical fungicide; wherein said composition is essentially inactive, wherein exposure of said solid polymeric solvatable matrix and said component to hydration or oxygen activates said composition and results in said substrate for said hydrogen peroxide producing enzyme being oxidized into hydrogen peroxide, wherein said hydrogen peroxide acts as a substrate for said free radical producing enzyme, and wherein said free radicals are produced having fungicidal activities.” There is no support in the specification for this limitation. The limitation of:    “A fungicidal composition, comprising; a) A seed comprising a coating having a solid polymeric solvatable matrix formulated with self-assembled mesoporous aggregates of magnetic nanoparticles comprising a hydrogen peroxide producing enzyme and a free radical producing enzyme; b) …" was not described in the specification as filed, and person skilled in the art would not recognize in the Applicant’s disclosure a description of the invention as presently claimed. The specification discloses support  for a seed coated with the composition in paragraph 0028 but does not describe the instantly claimed limitation.  There is no guidance in the specification to select “ A fungicidal composition, comprising; a) A seed comprising a coating having a solid polymeric solvatable matrix formulated with self-assembled mesoporous aggregates of magnetic nanoparticles comprising a hydrogen peroxide producing enzyme and a free radical producing enzyme; b) a component having a first substrate for said hydrogen peroxide producing enzyme and a second substrate for said free radical producing enzyme; and c) a chemical fungicide; wherein said composition is essentially inactive, wherein exposure of said solid polymeric solvatable matrix and said component to hydration or oxygen activates said composition and results in said substrate for said hydrogen peroxide producing enzyme being oxidized into hydrogen peroxide, wherein said hydrogen peroxide acts as a substrate for said free radical producing enzyme, and wherein said free radicals are produced having fungicidal activities” and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 
 























Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617